This opinion is subject to administrative correction before final disposition.




                                 Before
                     GASTON, HOUTZ, and STARITA
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Cortlyn D. HARRIS
           Aviation Ordnanceman Airman (E-3), U.S. Navy
                            Appellant

                             No. 202000102

                         Decided: 26 August 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                               Chad Temple

 Sentence adjudged 27 February 2020 by a general court-martial con-
 vened at Naval Base San Diego, California, consisting of a military
 judge sitting alone. Sentence in the Entry of Judgment: confinement
 for 120 days and a bad-conduct discharge.

                            For Appellant:
                  Captain Daniel J. McCoy, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).
                   United States v. Harris, No. 202000102
                            Opinion of the Court

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866 (2018).
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2